Title: From Thomas Boylston Adams to Elizabeth Smith Shaw Peabody, 10 February 1815
From: Adams, Thomas Boylston
To: Peabody, Elizabeth Smith Shaw



Dear Aunt,
Haverhill Feby 10th 1815.

We availed ourselves of the good Sleighing to visit our friends here, and it would have given us much pleasure to extend our ride to Atkinson, but as we can allow ourselves only this day, in Town we must deny ourselves the gratification of a personal interview. My wife & two of our children came with me from Quincy yesterday, in a Single Sleigh; we left our friends in usual health, and we shall return to them tomorrow.
I have the pleasure to enclose you the sum of Fifty Dollars on account of Wood which I lately Sold for the heirs of our Late Unckle Quincy, for which I will thank you to sign the Receipt enclosed; either by yourself or Mr Peabody in your behalf. When the Notes become due, which I took for the residue, I Shall make a remittance of your Share; in the mean time, I hope the enclosed will be acceptable, from / Your Affectionate / Nephew

T. B AdamsPS. Love to all friends. The Rect may be enclosed under cover to my father.